DETAILED ACTION
	This office action is in response to applicant’s remarks and amendment filed on May 10, 2021.  Claims 1-19 are pending.
Response to Arguments
Applicant's arguments filed on May 10, 2021 have been fully considered but they are not persuasive.
Argument 1. Brandle’s cable has only electrical plug contacts and there is no teaching of an optical connector (p. 9).
	Brandle discloses in Fig. 1 a cable (1) with connector (2) and multiple optical fibers (4.1, 4.2).

	Argument 2. Brandle discloses “holographic diffraction structure” but does not use the terms “wavelength selection optics”; therefore, Brandle does not teach “wavelength selection optics” (p. 9).
	Diffraction gratings are passive optical components that produce an angular split of an incident light source as a function of wavelength.  Each wavelength exits the device at a different angle, allowing spectral selection for different applications.  Therefore, diffraction gratings inherently functions as wavelength selection optics for multi-wavelength operation.

	Argument 3.  Applicant traverses the OFFICIAL NOTICE that dichroic filters are bandpass filters. (p. 10).
	A bandpass filter accepts a band of frequencies and rejects the frequencies outside of said band.  Applicant admits that “[a] dichroic filter is a type of optical filter that may be configured 

	Argument 4.  Applicant argues the prior arts of Brandle or Villeneuve do not suggest incorporating the demultiplexer into a single optical connector (p. 11).
	A demultiplexer can function as an individual component to perform demultiplexing of wavelengths.  Any connector assembly that are designed to demultiplex optical signals would make a reasonable suggestion to combine the two features into a single device.
	For the reasons above, the examiner maintains the grounds of rejection for claims 1-18.  New ground of rejection for added claim 19 is provided below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandle et al. (US 5,066,097, hereinafter “Brandle”).
	Claim 1.  Brandle discloses an optical cable (1 in Fig. 1), comprising:
	a single optical connector (held within cable 1 and cladding 3 are multiple optical fibers) configured for insertion into an optical receptacle (carrier 7a; Col. 4, lines 1-8 as “second connector”) so as to receive optical signals (individual light-emitting diode 6.1, 6.2 …,6.8) at a plurality of different wavelengths from the optical receptacle (the optical connector and cable in Brandle’s invention is capable of receiving and carrying “plurality of different wavelengths” from the individual LED; the functional limitation, as recited, does not impart any additional structure from what is disclosed in Brandle.  MPEP 2114);
	multiple electrical connectors (5.1, 5.2, … 5.8) configured for insertion into respective electrical receptacle (associated  plug contact 5.1, 5.2, … 5.8) are configured for insertion into respective electrical receptacles, each electrical connector comprising a transceiver (optoelectronics which converts optical signals to electrical signals and vice versa (Col. 3, line 66 to Col. 4, line 12)
	a plurality of optical fibers, having respective first ends connected together to the single optical connector (“second connector”) so as to receive the optical signals, and each of the 
	wavelength selection optics (holographic diffraction structure in Fig. 4 as disclosed in Col. 6, lines 1-14) associated with the optical fibers so that the transceiver in each of the electrical connectors receives the optical signals at a different, respective one of the wavelengths.  

    PNG
    media_image1.png
    373
    378
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    225
    383
    media_image2.png
    Greyscale

configuring the electrical input signal received from the electrical receptacle into a respective optical output signal, and each fiber par comprising a first optical fiber configured to convey the optical signals from the single optical connector to the respective one of the electrical connectors and a second optical fiber configured to convey the optical output signal from the transceiver to the single optical connector and wherein each transceiver is configured to generate the respective optical output signal at a different, respective wavelength.  The functional limitations, as recited, do not impart any additional structure from what is disclosed in Brandle.  MPEP 2114.
Regarding claims 9, and 15-16, the method steps, as recited, are not considered to be patentably distinct from the product claims as the design and operation of the device would necessarily require the recited steps in the claims (e.g., providing, configured, and connecting).  Therefore, see the rejections of the device claims 1 and 7-8 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-6, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brandle in view of Villeneuve et al. (US 2017/0153319 A1, hereinafter “Villeneuve”).
Brandle discloses the invention of claim 1, but does not explicitly disclose the wavelength selection optics is a wavelength division demultiplexer (also known as wavelength splitter). Nor does Brandle disclose the wavelength selection optics comprise a wavelength selection filter that comprises an optical bandpass filter.
Villeneuve teaches “[a] wavelength demultiplexer may perform wavelength splitting using a prism, diffraction grating, holographic grating, arrayed waveguide grating or one or more dichroic filters.”  Villeneuve explicitly describes the various types of optics that can perform the function of a wavelength demultiplexer.  In the list, Villeneuve teaches holographic grating, which is also referenced by Brandle, as a type of optic device that can function as a wavelength demultiplexer.  Furthermore, Villeneuve teaches dichroic filters as another category of optics that can function as wavelength demultiplexers.  The examiner takes OFFICIAL NOTICE that dichroic filters are bandpass filters.  As suggested by Brandle various optics are interchangeable in place of the star coupler as shown in the figures.  One having ordinary skill in the art would recognize the category of optics as taught by Villeneuve would be interchangeable optic for demultiplexing the optical signals in Brandle device.
Regarding claims 10-14, the method steps, as recited, are not considered to be patentably distinct from the product claims as the design and operation of the device would necessarily require the recited steps in the claims (e.g., providing, configured, and connecting).  Therefore, see the rejections of the device claims 2-6 above.

s 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brandle in view of Wang et al. (US 2006/0088251 A1, hereinafter “Wang”).
Regarding claim 17, Brandle discloses a method for networking, comprising:
providing an optical cable (1) comprising a single optical connector (7a) configured to receive optical signals at a plurality of different wavelengths (via LED 6.1-6.8) and multiple electrical connectors (5.1-5.8), each electrical connector comprising a transceiver configured to convert the optical signals into electrical output signals (optoelectronics which converts optical signals to electrical signals and vice versa (Col. 3, line 66 to Col. 4, line 12), and a plurality of optical fibers, having respective first ends connected together to the single optical connector (“second connector), while each of the optical fibers has a respective second end coupled to convey the optical signals at respective one of the wavelengths to a respective on of the electrical connectors.
However, Brandle does not explicitly teach inserting the single optical connector into an optical receptacle in a network hub; and inserting the electrical connectors into respective electrical receptacles of multiple, different network nodes.
Wang teaches high speed data communication networks utilize optical fiber cables for data transmission between information system units such as computers, mass data storage devices (servers), and routers which requires electro-optical converter or transceiver to interface between the electrical connector and optical fiber cable (Para [0003]).  Wang further teaches media adapters developed to enable optical signals carried via an optical cable to be coupled to electrical receptacles (inserting the electrical connector into electrical receptacles).  Such adapters include fiber optical cable with an electrical plug coupled to one end and an optical plug coupled to another end.  The electrical plug is adapted to mate with an electrical connector 
It would have been obvious to one having ordinary skill in the art to recognize the cable of Brandle can be implemented in the manner as described by Wang since Brandle’s cable is capable of providing optical signals, electrical signals, and transceiver to convert between optical and electrical signals.  Moreover, Brandle’s cable is provided with optical switch therein (holographic diffraction structure or the integrated Mach-Zehnder interferometer functioning as an optical switch).  Therefore, the combination of Brandle in Wang would satisfy all the limitations of the method steps as recited in claims 17 and 18.  One would be motivated to employ the cable as disclosed by Brandle in a network hub for the ease of interconnecting in either optical or electrical receptacles and to reduce cost in the network based on design and interconnection lengths.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brandle in view of Villenueve as applied to claim 3 above, and further in view of Heanue et al. (US 2017/0139145, hereinafter “Heanue”).
Brandle in view of Villenueve teaches the invention of claim 3, but Brandle in view of Villenueve do not teach the optical wavelength division demultiplexer comprises a transmission diffraction grating contained in the single optical connector.
Heanue teaches an optical connector (111) comprises a housing having an end cavity.  The planar lightwave circuits (113) are positioned within the housing in parallel next to one another and mounted on top of the lenses to pass the light to or receive light from the lenses.  The optical multiplexer and the optical demultiplexer has arrayed waveguide gratings (AWGs).  

    PNG
    media_image3.png
    460
    387
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    552
    718
    media_image4.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art to recognize the arrayed waveguide grating functioning as the transmission diffraction grating contained in the single optical connector, as disclosed by Heanue, can be modified to the connector as taught by .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIN D CHIEM/Examiner, Art Unit 2883                                                                                                                                                                                                        
/RYAN A LEPISTO/Primary Examiner, Art Unit 2883